Citation Nr: 1728050	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for thin blood.

6.  Entitlement to service connection for status post bilateral total knee replacement.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for blood clots in the lungs.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1956 to November 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regonal Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) in May 2011.  A hearing transcript is of record.

These matters were previously remanded by the Board in May 2012, January 2013, January 2014 and again in March 2015 for further development.  Further development having been completed, the claims are now back before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that there have been multiple remands for additional development in this case.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. §3.159.

The medical evidence of record reflects the Veteran has present diagnoses of prostate cancer, hypertension, bilateral total knee replacement, history of coronary artery disease with a heart attack in June 2005 from the Veteran's report, chronic anticoagulation medication, bilateral extensive deep vein thrombosis, a liver condition, hypertensive retinopathy, as well as resolved clots in the lungs.

Furthermore, the Veteran testified at the May 2011 DRO hearing that all of the conditions he claims service connection for began while he was in the military.  In particular, he testified that he sought medical treatment for them but could not remember the hospital.  He also recounted an incident in which he was taken off of a ship following a bad headache.  He remained at the hospital for two weeks, unconscious.    

Regrettably, however, the Veteran's service treatment records are unavailable for review.  Specifically, a July 2009 correspondence from the National Personnel Records Center reported the Veteran's service treatment records are not available for review because they were likely destroyed in the fire of July 1973.  In cases where a veteran's service treatment records are unavailable through no fault of his or her own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a)(2016).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).
In light of the heightened obligation due to the unavailability of his service treatment records and based on the existence of present disabilities along with the Veteran's testimony that the disabilities were incurred in or caused by his service, the Board finds a remand is necessary to at least provide the Veteran with medical examinations prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any available updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded appropriate VA examinations.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

The examiner should provide an individual opinion for each claimed disability as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had onset in service or was otherwise related thereto.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.
4.  Thereafter, the AOJ must readjudicate the claims.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The issues should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

